Case 1:19-cv-02521-LDH-RER Document 64 Filed 08/19/20 Page 1 of 4 PageID #: 1441




                                          August 18, 2020

   Via ECF Filing
   The Honorable Ramon E. Reyes, Jr.
   United States District Court for the Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

   RE:    Kaikov v. Kaikov, et. al., Case No. 19-cv-2521- JWB-RER
          Opposition to Defendants’ Motion to Quash Subpoenas (Docket No. 63)

   Dear Judge Reyes:

           This firm represents Plaintiff Chalamo Kaikov (“Plaintiff” or “Chalamo”) in the above-
   referenced matter who has brought claims, inter alia, for violation of federal RICO, 18 U.S.C. §
   1961 et seq.; fraud, conversion, and unjust enrichment stemming from an ongoing fraudulent
   scheme masterminded and operated by his cousin Arihay Kaikov (“Arihay”) and the companies
   he owned and controlled1 (collectively, the “Kaikov Defendants”), aimed at luring Plaintiff to
   invest into a purported joint real estate venture.

           In reliance on Arihay’s fraudulent representations, Chalamo gave Arihay over $775,000
   to purchase, renovate, and re-sell 10 properties in New York City (the “Investment
   Properties”). Arihay was supposed to invest the equal amount and then equally share the profits
   from resale of the properties with Chalamo. Yet, in breach of his promises to Chalamo, Arihay
   transferred ownership of most properties to his companies rather than to 911 Realty Corp. (“911
   Realty”), an entity set up by the joint venture, converted profits from the sale of a number of
   “jointly owned” properties, inflated expenses, never paid his share, and engaged in other
   fraudulent conduct.

          I.      The Issued Subpoenas
                  a. Subpoenas to the Banks Are Narrowly Tailored To Elicit Discoverable
                     Relevant Evidence

          Plaintiff issued four subpoenas, subject to the instant dispute. Three subpoenas were


   1
    Defendants Pacific 2340 Corp., Royal A&K Realty Group Inc., A&E.R.E. Management Corp.,
   NY Prime Holding LLC, AG Realty Bronx Corp., as well as other unknown corporate entities.
Case 1:19-cv-02521-LDH-RER Document 64 Filed 08/19/20 Page 2 of 4 PageID #: 1442


THE HONORABLE RAMON E. REYES, JR.
PAGE 2
AUGUST 18, 2020

   directed to the banks (Chase, TD Bank, and CitiBank),2 where Plaintiff believes Defendants
   directly or through third parties maintain accounts related to the Investment Properties, seeking
   relevant information that would evidence Arihay’s purported share of expenses related to the
   Investment Properties, any profits he realized from sale of the properties; and evidence of
   Plaintiff’s investment, which Defendants seem to contest. The sought information would also
   show any fraudulent activity to the extent that Defendants tried to conceal profits from the
   Investment Properties and also fraudulent activity related to defrauding other investors, which
   would show a pattern relevant instantly.

           For example, although Defendants claim that Plaintiff’s discovery request of bank
   accounts for 567 Jerome, Inc. is irrelevant, Plaintiff recently found out that as the lawsuit was
   pending, Arihay caused to sell one of the Investment Properties, located at 567 Jerome Street,
   Brooklyn, which was subject of this lawsuit. The proceeds from the sale are believed to have
   been concealed by Defendants using 567 Jerome, Inc. – a corporation owned by Arihay.
   Similarly, Plaintiff believes that Arihay used his other corporations, such as EVBD, LLC as well
   as others, unknown to Plaintiff, to conceal profits and monies received from Plaintiff and other
   investors. This information is plainly relevant to the Plaintiffs’ claims instantly and Defendants’
   motion, to the extent that is still may be relevant as to subpoena issued to TD Bank, should be
   denied.
                   b. Subpoena to the Accountant Is Narrowly Tailored To Elicit
                       Discoverable Relevant Evidence and Should Be Compelled

           Plaintiff has not received any response to its subpoena from Defendants’ accountant YG
   CPA, Inc. who was served in person but has not responded to Plaintiff’s follow up calls, perhaps
   at the request of the Defendants. Plaintiff is seeking this Court to deny Defendants’ motion to
   quash and to compel the accountant to produce records sought in the subpoena.

           Plaintiff has sought the production of documents concerning Defendant's finances,
   including tax returns for Defendants, as well as documents regarding corporate ownership and
   governance of Defendants. Such documents are, yet again, relevant to show expenses and profits
   as to the Investment Properties as well as web of numerous corporations opened by Arihay to
   conceal ownership of the properties and received profits.



   2
    Responses to the four issued subpoenas were due in July and Defendants had received notice
   of the subpoenas as required by Rule 45 prior to the subpoenas being served. Thus, their
   objections to all subpoenas are now untimely. Moreover, responses to Chase and CitiBank
   subpoenas had been received prior to Defendant’s instant motion and this motion is thus moot
   to that extent. Regardless, the Court should deny Defendants’ motion as to the remaining
   responses from TD bank and compel Defendants’ accountant YJ CPA to provide documents
   for the reasons set forth below.
Case 1:19-cv-02521-LDH-RER Document 64 Filed 08/19/20 Page 3 of 4 PageID #: 1443


THE HONORABLE RAMON E. REYES, JR.
PAGE 3
AUGUST 18, 2020

           Further, contrary to Defendants, it is “well-settled that tax returns in the possession of
   the tax payer are not immune to civil discovery.” Sabatelli v. Allied Interstate, Inc., No. 05-CV-
   3205, 2006 U.S. Dist. LEXIS 65355, 2006 WL 2620385, at *1 (E.D.N.Y. Sept. 13, 2006)
   (internal quotation omitted). Courts compel disclosure of a party’s tax returns when “1) the
   returns [are] relevant to the subject matter of the action and (2) there [is] a compelling need for
   the returns because the information is not otherwise readily obtainable.'" Garcia v. Benjamin
   Grp. Enters., Inc., No. 09-CV-2671, 2010 U.S. Dist. LEXIS 50499, 2010 WL 2076093, at *1
   (E.D.N.Y. May 21, 2010) (internal quotations omitted). Here, tax returns for Defendants have
   unique information regarding the Investment Properties, profits, expenses, loans, and other
   financial information that is relevant to the instant dispute. Any concerns regarding
   confidentiality are covered by the Protective Order entered by the Court. See Docket No. 59.

          Thus, the Court should issue an order compelling YG CPA, Inc. to provide documents
   responsive to the subpoena.

          II.     Subpoena to CitiBank As It Relates to Khrystina Ovcharenko, Defendant
                  Arihay Kaikov’s Wife, Seeks Relevant Information

           Defendants seek portions of the subpoena issued to CitiBank quashed to the extent that
   it seeks information related to the accounts of Ms. Khrystina Ovcharenko. Defendants cry
   crocodile tears that Plaintiff does not provide a “shred of evidence” why these records would
   be relevant. Defendants, however, very well know, but fail to disclose to the Court, that Ms.
   Ovcharenko is a wife of Defendant Arihay Kaikov and he has used her accounts in CitiBank to
   receive wires from Plaintiff with funds he then purportedly invested in the joint properties.
   Since Defendants deny receiving the funds from Plaintiff and to the extent that Arihay used his
   wife’s accounts to transact and conceal monies related to his business activities, such requests
   were plainly relevant. In any event, Plaintiff just wanted to clarify the record, because that
   potion of the motion is now moot.

          III.    Clarification Regarding The Court’s August 3, 2020 Discovery Order

           Finally, Plaintiff seeks clarification on the Court’s August 3, 2020 Order granting
   Defendants’ Motion for Extension of Time to Complete Discovery until August 31, 2020 and
   setting a Telephone Final Pretrial Conference. To date, the parties have only been allowed to
   engage in documents discovery and the prior deadline related to documents discovery only.
   Plaintiff respectfully requests that at this time the Court allow parties to proceed with depositions
   and set another reasonable discovery deadline, including deadlines regarding expert discovery.
   Plaintiff believes that 90 days should be sufficient to complete the depositions.

          We thank the Court for consideration of this matter.


                                                          Respectfully submitted,
Case 1:19-cv-02521-LDH-RER Document 64 Filed 08/19/20 Page 4 of 4 PageID #: 1444


THE HONORABLE RAMON E. REYES, JR.
PAGE 4
AUGUST 18, 2020


                                                   /s/ Maria Temkin
                                                   Maria Temkin, Esq.
                                            For:   TEMKIN & ASSOCIATES, LLC


   MT
   Cc:   All counsel of record (via ECF System)
